 



Exhibit 10.3
ZIX CORPORATION 2004 STOCK OPTION PLAN
(Amended and Restated as of June 7, 2007)
Section 1. Purpose
     The purpose of the Zix Corporation 2004 Stock Option Plan (hereinafter
called the “Plan”) is to advance the interests of Zix Corporation (hereinafter
called the “Company”) by strengthening the ability of the Company to attract, on
its behalf and on behalf of its Subsidiaries (as hereinafter defined), and
retain personnel of high caliber through encouraging a sense of proprietorship
by means of stock ownership.
Section 2. Definitions
     “Board of Directors” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time-to-time.
     “Committee” shall mean a committee of the Board of Directors comprised of
at least two directors or the entire Board of Directors, as the case may be.
Members of the Committee shall be selected by the Board of Directors. To the
extent necessary to comply with the requirements of applicable rules and
regulations, the Committee shall consist of two or more “independent” directors.
Also, if the requirements of §162(m) of the Code are intended to be met, the
Committee shall consist of two or more “outside directors” within the meaning of
§ 162(m) of the Code.
     “Common Stock” shall mean the common stock of the Company, par value $.01
per share.
     “Date of Grant” shall mean the date on which an Option is granted pursuant
to this Plan.
     “Designated Beneficiary” shall mean the beneficiary designated by the
Optionee, in a manner determined by the Committee, to receive amounts due the
Optionee in the event of the Optionee’s death. In the absence of an effective
designation by the Optionee, Designated Beneficiary shall mean the Optionee’s
estate.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean the closing sale price (or average of the
quoted closing bid and asked prices if there is no closing sale price reported)
of the Common Stock on the date specified as reported by the Nasdaq Stock
Market, or by the principal national stock exchange on which the Common Stock is
then listed. If there is no reported price information for such date, the Fair
Market Value will be determined by the reported price information for Common
Stock on the day nearest preceding such date.
     “Incentive Stock Option” shall mean a stock option granted under Section 6
that is intended to meet the requirements of Section 422 of the Code (or any
successor provision).
     “Nonqualified Stock Option” shall mean a stock option granted under
Section 6 that is not intended to be an Incentive Stock Option.
     “Option” shall mean an Incentive Stock Option or a Nonqualified Stock
Option.

1



--------------------------------------------------------------------------------



 



     “Optionee” shall mean the person to whom an option is granted under the
Plan or who has obtained the right to exercise an option in accordance with the
provisions of the Plan.
     “Subsidiary” shall mean any now existing or hereafter organized or acquired
corporation or other entity of which fifty percent (50%) or more of the issued
and outstanding voting stock or other economic interest is owned or controlled
directly or indirectly by the Company or through one or more Subsidiaries of the
Company.
Section 3. Administration
     The Plan shall be administered by the Committee. The Committee shall have
sole and complete authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time-to-time deem advisable, and to construe, interpret and administer the
terms and provisions of the Plan and the agreements thereunder. The
determinations and interpretations made by the Committee are final and
conclusive.
Section 4. Eligibility
     All employees and non-employee consultants and advisors (other than
non-employee directors) of the Company or any Subsidiary who, in the opinion of
the Committee, have the capacity for contributing in a substantial measure to
the successful performance of the Company are eligible to receive Options under
the Plan.
Section 5. Maximum Amount Available for Options
     (a) The maximum number of shares of Common Stock in respect of which
Options may be made under the Plan shall be a total of 5.0 million shares of
Common Stock. Of that amount, no participant may be granted Options for more
than 2.4 million shares of Common Stock in the aggregate during the term of the
Plan. No more than 2.4 million shares of Common Stock in the aggregate during
the term of the Plan may be issued pursuant to Incentive Stock Options. Shares
of Common Stock may be made available from the authorized but unissued shares of
the Company or from shares reacquired by the Company, including shares purchased
in the open market. In the event that an Option is terminated unexercised as to
any shares of Common Stock covered thereby, such shares shall thereafter be
again available for award pursuant to the Plan.
     (b) In the event that the Committee shall determine that any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or other
similar corporate event affects the Common Stock such that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall adjust appropriately any
or all of (1) the number and kind of shares which thereafter may be optioned
under the Plan and (2) the grant, exercise or conversion price and/or number of
shares with respect to the Options and/or, if deemed appropriate, make provision
for cash payment to an Optionee; provided, however, that the number of shares
subject to any Option shall always be a whole number.
Section 6. Stock Options
     (a) Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the persons to whom Options shall be
granted, the number of shares to be covered by each Option, the option price
therefor and the conditions and limitations applicable to the exercise of the
Option.

2



--------------------------------------------------------------------------------



 



     (b) The Committee shall have the authority to grant Incentive Stock
Options, or to grant Nonqualified Stock Options, or to grant both types of
options. In the case of Incentive Stock Options, the terms and conditions of
such grants shall be subject to and comply with the Code and relevant
regulations. Incentive Stock Options to purchase Common Stock may be granted to
such employees of the Company or its Subsidiaries (including any director who is
also an employee of the Company or one of its Subsidiaries) as shall be
determined by the Committee. Nonqualified Stock Options to purchase Common Stock
may be granted to such eligible participants as shall be determined by the
Committee. Neither the Company nor any of its Subsidiaries or any of their
respective directors, officers or employees, shall be liable to any Optionee or
other person if it is determined for any reason by the Internal Revenue Service
or any court having jurisdiction that any Incentive Stock Option granted
hereunder does not qualify for tax treatment as an Incentive Stock Option under
the then-applicable provisions of the Code.
     (c) The Committee shall, in its discretion, establish the exercise price at
the time each Option is granted, which in the case of Nonqualified Stock
Options, shall not be less than 100% of the Fair Market Value of the Common
Stock on the Date of Grant, or in the case of grants of Incentive Stock Options,
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant or such greater amount as may be prescribed by the Code.
     (d) Exercise
     (1) Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable grant or thereafter; provided, however, that in no event may any
Option granted hereunder be exercisable after the expiration of ten years from
the Date of Grant. The Committee may impose such conditions with respect to the
exercise of Options, including without limitation, any relating to the
application of federal or state securities laws, as it may deem necessary or
advisable.
     (2) No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the option price therefore is received by the Company.
Such payment may be made in cash, or its equivalent, or, if and to the extent
permitted by the Committee or under the terms of the applicable agreement, by
exchanging shares of Common Stock owned by the Optionee (which are not the
subject of any pledge or other security interest), or by a combination of the
foregoing, provided that the combined value of all cash and cash equivalents and
the Fair Market Value of any such Common Stock so tendered to the Company,
valued as of the date of such tender, is at least equal to such option price.
     If the shares to be purchased are covered by an effective registration
statement under the Securities Act of 1933, as amended, any Option may be
exercised by a broker-dealer acting on behalf of an Optionee if (a) the
broker-dealer has received from the Optionee instructions signed by the Optionee
requesting the Company to deliver the shares of Common Stock subject to such
Option to the broker-dealer on behalf of the Optionee and specifying the account
into which such shares should be deposited, (b) adequate provision has been made
with respect to the payment of any withholding taxes due upon such exercise, and
(c) the broker-dealer and the Optionee have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR Part 220, or any successor
provision.
     (3) The Company, in its sole discretion, may lend money to an Optionee,
guarantee a loan to an Optionee or otherwise assist an Optionee to obtain the
cash necessary to exercise all or any portion of an Option granted under the
Plan.

3



--------------------------------------------------------------------------------



 



     (4) The Company shall not be required to issue any fractional shares upon
the exercise of any Options granted under this Plan. No Optionee nor an
Optionee’s legal representatives, legatees or distributees, as the case may be,
will be, or will be deemed to be, a holder of any shares subject to an Option
unless and until said Option has been exercised and the purchase price of the
shares in respect of which the Option has been exercised has been paid. Unless
otherwise provided in the agreement applicable thereto, an Option shall not be
exercisable except by the Optionee or by a person who has obtained the
Optionee’s rights under the Option by will or under the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined in
the Code.
     (e) No Incentive Stock Options shall be exercisable (a) more than five
years (or such other period of time as from time-to-time provided in the
then-applicable provisions of the Code governing Incentive Stock Options) after
the Date of Grant with respect to an Optionee who owns ten percent or more of
the outstanding Common Stock (within the meaning of the Code), and (b) more than
ten years after the Date of Grant with respect to all other Optionees. No
Nonqualified Stock Options shall be exercisable more than ten years after the
Date of Grant.
     (f) In no event shall any Option granted to any employee who is classified
as “non-exempt” under the Fair Labor Standards Act of 1938 be exercisable less
than six months after the Date of Grant, except in the case of death,
disability, retirement, a change in control or other circumstances permitted by
regulations under the Worker Economic Opportunity Act (“WEOA”). Grants to such
non-exempt employees shall not be based on pre-established performance criteria,
except as specifically permitted under the WEOA. Non-exempt employees shall be
notified of the terms of their Options in accordance with the WEOA, and exercise
of such Options must be voluntary.
Section 7. General Provisions
     (a) The Company and its Subsidiaries shall have the right to deduct from
all amounts paid to an Optionee in cash (whether under the Plan or otherwise)
any taxes required by law to be withheld in respect of Option exercises under
the Plan. However, if permitted by the Committee or under the terms of the
applicable agreement, the Optionee may pay all or any portion of the taxes
required to be withheld by the Company or its Subsidiaries or paid by the
Optionee with respect to such Common Stock by electing to have the Company or
its Subsidiaries withhold shares of Common Stock, or by delivering previously
owned shares of Common Stock, having a Fair Market Value equal to the amount
required to be withheld or paid. The Optionee must make the foregoing election
on or before the date that the amount of tax to be withheld is determined. Any
such election is irrevocable and subject to disapproval by the Committee. If the
Optionee is subject to the provisions of Section 16(b) of the Exchange Act, then
any such election shall be subject to the restrictions imposed by applicable
rules and regulations.
     (b) Each Option hereunder shall be evidenced in writing, delivered to the
Optionee, and shall specify the terms and conditions thereof and any rules
applicable thereto, including, but not limited to, the effect on such Option of
the death, retirement, disability or other termination of employment of the
Optionee and the effect thereon, if any, of a change in control of the Company.
     (c) Unless otherwise provided in the agreement applicable thereto, no
Option shall be assignable or transferable except by will or under the laws of
descent and distribution or pursuant to a “qualified domestic relations order”
as defined in the Code, and no right or interest of any Optionee shall be
subject to any lien, obligation or liability of the Optionee.

4



--------------------------------------------------------------------------------



 



     (d) No person shall have any claim or right to be granted an Option.
Further, the Company and its Subsidiaries expressly reserve the right at any
time to terminate the employment of an Optionee free from any liability, or any
claim under the Plan, except as provided in any agreement entered into with
respect to an Option. Neither the Plan nor any Option granted hereunder is
intended to confer upon any Optionee any rights with respect to continuance of
employment or other utilization of his or her services by the Company or by a
Subsidiary, nor to interfere in any way with his or her right or that of his or
her employer to terminate his or her employment or other services at any time
(subject to the terms of any applicable contract). The conditions to apply to
the exercise of an Option in the event an Optionee ceases to be employed by the
Company or a Subsidiary for any reason shall be determined by the Committee or
specified in the written agreement evidencing the Option.
     (e) Subject to the provisions of the applicable Option, no Optionee or
Designated Beneficiary shall have any rights as a stockholder with respect to
any shares of Common Stock to be distributed under the Plan until he or she has
become the holder thereof.
     (f) The validity, construction, interpretation, administration and effect
of the Plan and of its rules and regulations, and rights relating to the Plan,
shall be determined solely in accordance with the laws of the State of Texas
(without giving effect to its conflicts of laws rules) and, to the extent
applicable, federal law.
     (g) The Plan was originally effective on May 6, 2004. No Options may be
granted under the Plan after May 6, 2014; however, all previous Options issued
that have not expired under their original terms or will not then expire at the
time the Plan expires will remain outstanding.
     (h) Restrictions on Issuance of Shares
     (1) The Company shall not be obligated to sell or issue any Shares upon the
exercise of any Option granted under the Plan unless: (i) the shares pertaining
to such Option have been registered under applicable federal and state
securities laws or are exempt from such registration; (ii) the prior approval of
such sale or issuance has been obtained from any state regulatory body having
jurisdiction; and (iii) in the event the Common Stock has been listed on any
exchange, the shares pertaining to such Option have been duly listed on such
exchange in accordance with the procedure specified therefor. The Company shall
be under no obligation to effect or obtain any listing, registration,
qualification, consent or approval with respect to shares pertaining to any
Option granted under the Plan. If the shares to be issued upon the exercise of
any Option granted under the Plan are intended to be issued by the Company in
reliance upon the exemptions from the registration requirements of applicable
federal and state securities laws, the recipient of the Option, if so requested
by the Company, shall furnish to the Company such evidence and representations,
including an opinion of counsel, satisfactory to it, as the Company may
reasonably request.
     (2) The Company shall not be liable for damages due to a delay in the
delivery or issuance of any stock certificates for any reason whatsoever,
including, but not limited to, a delay caused by listing, registration or
qualification of the shares of Common Stock pertaining to any Option granted
under the Plan upon any securities exchange or under any federal or state law or
the effecting or obtaining of any consent or approval of any governmental body.
     (i) The Board of Directors or Committee may impose such other restrictions
on the ownership and transfer of shares issued pursuant to the Plan as it deems
desirable; any such restrictions shall be set forth in the applicable agreement.

5



--------------------------------------------------------------------------------



 



     (j) The Board of Directors may amend, abandon, suspend or terminate the
Plan or any portion thereof at any time in such respects as it may deem
advisable in its sole discretion, provided that no amendment shall be made
without stockholder approval (including an increase in the maximum number of
shares of Common Stock in respect of which Options may be made under the Plan)
if such stockholder approval is necessary to comply with any tax or regulatory
requirement or exchange listing rules, including for these purposes any approval
requirement that is a prerequisite for exemptive relief under Section 16(b) of
the Exchange Act.
     (k) To preserve an Optionee’s rights under an Option in the event of a
change in control of the Company or an Optionee’s separation from employment,
the Committee in its discretion may, at the time an Option is made or any time
thereafter, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to the exercise of the Option,
(ii) provide for the purchase of the Option, upon the Optionee’s request, for an
amount of cash or other property that could have been received upon the exercise
or realization of the Option had the Option been currently exercisable or
payable, (iii) adjust the terms of the Option in a manner determined by the
Committee to reflect the change in control or to prevent the imposition of an
excise tax under section 280G(b) of the Code, (iv) cause the Option to be
assumed, or new rights substituted therefor, by another entity, or (v) make such
other provision as the Committee may consider equitable and in the best
interests of the Company.
     (l) Without limiting the generality of the authority given the Committee
elsewhere in the Plan, the Committee in its discretion has the authority to
amend an outstanding option from time-to-time, as follows:

  (i)   to provide for the acceleration of the vesting of the Option in the
event of a change in control of the Company or in connection with an Optionee’s
separation from employment with the Company or other separation from service
with the Company;     (ii)   to provide for one or more stated periods of time
to exercise vested options following the Optionee’s separation from employment
with the Company or other separation from service with the Company; or     (iii)
  to provide for such other changes as the Committee may, in its discretion,
determine to be appropriate.

     IN WITNESS WHEREOF, the Company has caused this Plan to be amended and
restated and executed on its behalf as of the 7th day of June 2007.

              Zix Corporation
 
       
 
  By:   /s/ Ronald A. Woessner
 
       
 
       
 
  Title:   SVP
 
       
 
       
 
  Date:   6/7/07
 
       

6